Citation Nr: 0007585	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-13 721A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 
1986 decision of the Board of Veterans Appeals' (Board) which 
denied entitlement to service connection for blepharitis, a 
respiratory disorder, a deviated nasal septum, and varicose 
veins.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1984.  

This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In November 1998, the Board notified the veteran that her 
motion for reconsideration had been denied.  


FINDINGS OF FACTS

1.  In May 1986 the Board denied entitlement to service 
connection for blepharitis, a respiratory disorder, a 
deviated nasal septum, and varicose veins.  

2.  It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
May 1986 decision were ignored or incorrectly applied.  

3.  The veteran's allegation of clear and unmistakable error 
(CUE) based on new evidence fails to meet the threshold 
pleading requirements for revision on the grounds of CUE.  

4.  The veteran's allegation of CUE based on the weight 
assigned the evidence of record at the time of the May 1986 
decision, fails to meet the threshold pleading requirements 
for revision on the grounds of CUE.  

5.  Any other general allegations of CUE in the May 1986 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  




CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decision of May 1986 
denying entitlement to service connection for blepharitis, a 
respiratory disorder, a deviated nasal septum, and varicose 
veins, was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. § § 20.1400, 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The veteran was furnished a copy of these regulations in 
April 1999.  According to the regulations, CUE is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).  

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
include the following: (1) Changed diagnosis.  A new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(a); and, (3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary for a 
valid motion for CUE in a Board decision.  Consequently, this 
discussion will be limited to the specific allegations of the 
veteran and her representative.  The Board will address the 
discernible allegations of CUE.  The Board finds that any 
other bases of relief which may be implied by other readers 
do not meet the specific pleading requirements of the 
regulation.   38 C.F.R. § 20.1404(b) (1999).  

The regulations governing CUE in Board decision were intended 
to codify the existing caselaw as to current requirements for 
a viable claim of CUE.  In this regard, in view of the 
standard that error must be undebatable and about which 
reasonable minds can not differ, the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b) can never be applicable; an 
error either undebatably exists or there was no error within 
the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 
Vet. App. 310, 314 (1992) (en banc). 



1.  Blepharitis

In May 1986, the Board found that no eye disorder, including 
blepharitis was reported on the VA examination conducted in 
September 1984.  The Board concluded that blepharitis was not 
the result of disease or injury incurred in service.  In her 
appeal, the veteran had emphasized treatment in service and 
asserted that her eyes were not back to normal.  On the 
October 1984 VA eye examination, an ophthalmologist had 
expressed the opinion that there was no evidence of 
conjunctivitis or blepharitis.  In May 1998, the veteran 
again emphasized symptoms in service.  She stated that she 
had been seen several times for the condition in 1985.  

As to the recent assertion of symptoms in service.  Symptoms 
in service were considered by the Board in 1986.  The 
argument as to symptoms being manifested in service 
essentially goes to the weight assigned the evidence.  The 
Board found the more recent, post service examination to be 
more probative.  A disagreement as to how the facts were 
weighed or evaluated is not an allegation of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

The veteran now asserts that she was treated for the 
condition in 1985.  She did not mention that in her August 
1985 appeal.  Not even in her August 1995 VA Form 1-9, Appeal 
to the Board of Veterans Appeals.  CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b).  The 
allegation that there is additional evidence is not an 
allegation of CUE.  

The law has consistently required that there be a current 
disability for a grant of compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The claimant must submit evidence of a 
well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This includes evidence of a current diagnosis from a 
qualified medical professional.  There must also be evidence 
from a medical professional which links the current 
disability to disease or injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Evidence of disease 
or injury in service, without current disability was not 
enough in 1986 and is not enough now.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  If the veteran has new 
evidence, she may file an application to reopen the 
previously denied claim on the basis of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  Such a claim must be filed with the RO and not the 
Board.  Even so, such new evidence would not show CUE in the 
1986 Board decision.  

2.  Respiratory Disorder

In its May 1986 decision, the Board noted that there were 
respiratory symptoms in service associated with an allergic 
reaction.  The respiratory symptoms were found to have 
resolved with removal of the allergen.  The veteran had 
argued in her appeal that her allergies had become worse in 
service.  She now presents the same argument.  Again, this is 
a disagreement as to how the facts were weighed or evaluated 
is not an allegation of CUE.  38 C.F.R. § 20.1403(d)(3).  

3.  Deviated Nasal Septum

In May 1986, the Board acknowledged that the deviated septum 
was noted during service.  However, in the absence of 
evidence of trauma, the Board found that it was most likely 
congenital or developmental in nature and not a disability 
for which service connection could be granted.  It should be 
noted that the regulations in effect then and now provide 
that with a notation or discovery during service of residuals 
conditions, such as displaced parts of organs, with no 
evidence of pertinent antecedent disease or injury during 
service, the conclusion must be that they pre-existed 
service.  38 C.F.R. § 3.303(c) (1986, 1999).  Here again, the 
veteran's present argument essentially goes to how the 
evidence was weighed.  A disagreement as to how the facts 
were weighed or evaluated is not an allegation of CUE.  38 
C.F.R. § 20.1403(d)(3).  



4.  Varicose Veins

In May 1986, the Board found that varicose veins were not 
documented in service or thereafter.  The Board found that 
examination in service disclosed only superficial 
telangiectasias and the post service VA examination revealed 
only dilation of cutaneous capillaries.  The veteran now 
asserts that the vascular changes noted during and shortly 
after service were a type of varicose vein.  She submits 
copies of a medical book to support her position.  CUE in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).  The allegation that new medical treatise 
evidence supports the claim is not an allegation of CUE.  

The Board notes that the May 1986 Board decision was limited 
to varicose veins.  If the veteran was claiming service 
connection for a disability manifest by superficial 
telangiectasias or dilation of cutaneous capillaries, that 
would be a new claim.  If she is attempting to assert such a 
claim, she should notify the RO. 

In sum, while the veteran may continue to disagree with how 
the facts were weighed in the 1986 Board decision, this does 
not constitute CUE nor is CUE there otherwise shown.  


ORDER

The motion to find CUE in the May 1986 decision of the Board, 
which denied entitlement to service connection for 
blepharitis, a respiratory disorder, a deviated nasal septum, 
and varicose veins, and to revise the decision on that basis, 
is denied.  


		
	JOHN FUSSELL
Acting Member, Board of Veterans' Appeals

 



